DETAILED ACTION
This is a response to the Applicants' filing on 2/10/22. In virtue of this filing, claims 1-15 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect independent claim 1. Examiner does not find Applicant’s arguments persuasive for the following reasons.
Regarding claim 1, Yazawa et al disclose all features and obviously disclose or capable of performing that the control circuit is configured to be adopted in an insulation type voltage booster.
Examiner notes that, the insulation type voltage booster can be or require to combine any circuitry such as rectify or diode or fitter switching circuit, feedback circuit ….etc. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over by Yazawa et al (US Pub. No: 2003/0043090).
Regarding claim 1, Yazawa et al disclose in figures 1-3 that, a light emitting load driving device comprising: a first constant current source(I1) structured to be serially connected to a first light emitting load group; a second constant current source (In)structured to be serially connected to a second light emitting load group; a first load connection terminal structured to be connected to the first light emitting load group; a second load connection terminal structured to be connected to the second light emitting load group; and a control circuit (11)structured to be supplied a first voltage applied to the first load connection terminal, a second voltage applied to the second load connection terminal, and a reference voltage (Vref) applied to the control circuit(11) and the control circuit (11) of Yazawa et al obviously disclose or capable of performing that, wherein the control circuit (11) is structured to select a minimum voltage between the first voltage and the second voltage, and the control circuit(11) is structured to equalize the minimum voltage and the reference voltage(comparator(14), reference,
connection of each constant current sources and LEDs), and the control circuit(11) is configured to be adopted in an insulation type voltage booster(6). Paragraphs [0062-0091].
Regarding claim 2, Yazawa et al disclose in figures 1-3 that, wherein one end of the first constant current source is structured to be connected to ground respectively.
Regarding claim 3, Yazawa et al disclose in figures 1-3 that, wherein the first light emitting load group includes a plurality of light emitting diodes connected serially.
Regarding claim 4, Yazawa et al disclose in figures 1-3 that, wherein the control circuit (11)is structured to output a drive signal to a voltage supply portion to be connected to the control circuit, the voltage supply portion provides a voltage to the first light emitting load group and the second light emitting load group.
Regarding claim 5, Yazawa et al obviously disclose in figures 1-3 that, wherein the first constant current source (11) is structured to be controlled a volume of a current flowing thereto.
Regarding claim 7, Yazawa et al disclose in figures 1-3 that, wherein a PWM signal is provided from an output of the control circuit. Paragraph [0015].
Regarding claim 8, Yazawa et al disclose in figures 1-3 that, wherein the voltage supply portion is structured to include a rectifying diode to rectify a current supplied thereto.
Regarding claim 9, Yazawa et al disclose in figures 1-3 that, wherein the voltage supply portion is structured to include a smoothing capacitor (c1) to smooth a current supplied thereto.
Regarding claim 10, Yazawa et al obviously disclose in figures 1-3 that, wherein the control circuit is structured to control the voltage supply portion to generate the output voltage greater than or equal to 12 V, since this display panel circuit.
Regarding claim 11, Yazawa et al disclose in figures 1-3 that, wherein the voltage supply portion is structured to include an inductor connected with the rectifying diode.
Regarding claim 12, Yazawa et al disclose in figures 1-3 that, wherein the voltage supply portion is structured to include a switching transistor to receive a signal provided from the control circuit.
Claim 6 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over by Yazawa et al (US Pub. No: 2003/0043090) as applied to claim 4 above, and further in view of Sudo (US Pub. No: 2002/0105373).
Regarding claim 6, Yazawa et al disclose in figures 1-3 that, all the claimed limitation except for mentioning that, wherein the first constant current source includes a current mirror circuit.
Sudo discloses in figure 11, wherein the first constant current source (63) includes a current mirror circuit (16-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sudo into the LED circuit of Yazawa et al to perform more operate accurately.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 13-15 and any intervening claims.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. Inquiry Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information
about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844